UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21781 Pioneer Series Trust IV (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:July 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust IV By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Classic Balanced Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Abstain Shareholder Renewable Energy Programs AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kevin P. Chilton For For Management 1b Elect Director Luke R. Corbett For For Management 1c Elect Director H. Paulett Eberhart For For Management 1d Elect Director Peter J. Fluor For For Management 1e Elect Director Richard L. George For For Management 1f Elect Director Preston M. Geren, III For For Management 1g Elect Director Charles W. Goodyear For For Management 1h Elect Director John R. Gordon For For Management 1i Elect Director Eric D. Mullins For For Management 1j Elect Director Paula Rosput Reynolds For For Management 1k Elect Director R. A. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Abstain Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ARES CAPITAL CORPORATION Ticker: ARCC Security ID: 04010L103 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank E. O'Bryan For For Management 1.2 Elect Director Antony P. Ressler For For Management 1.3 Elect Director Eric B. Siegel For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares Below Net For For Management Asset Value (NAV) ASML HOLDING NV Ticker: ASML Security ID: N07059186 Meeting Date: SEP 07, 2012 Meeting Type: Special Record Date: JUL 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Announcements Re: Customer None None Management Co-Investment Program 3a Grant Board Authority to Issue Shares For For Management Up To 25 Percent of Issued Capital Re: Customer Co-Investment Program 3b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 3a 4a Amend Articles to Create New Share For For Management Class: Ordinary Shares M 4b Increase Par Value per Ordinary Share For For Management 4c Approve Reduction in Share Capital by For For Management Decreasing Nominal Value per Share 4d Amend Articles Re: Consolidation of For For Management Ordinary Shares A at an Exchange Ratio 4e Amend Articles to Eliminate Two For For Management Ordinary Share Classes A and M and Convert into One Ordinary Share Class 5 Authorize each Director and any Lawyer For For Management and Paralegals from De Brauw Blackstone Westbroek NV to Execute the Notarial Deeds of Amendments 6a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 6c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6c 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Reappoint KPMG Audit plc as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Elect Pascal Soriot as Director For For Management 5(c) Re-elect Simon Lowth as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Re-elect Graham Chipchase as Director For For Management 5(g) Re-elect Jean-Philippe Courtois as For For Management Director 5(h) Re-elect Rudy Markham as Director For For Management 5(i) Re-elect Nancy Rothwell as Director For For Management 5(j) Re-elect Shriti Vadera as Director For For Management 5(k) Re-elect John Varley as Director For For Management 5(l) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BP PLC Ticker: BP. Security ID: 055622104 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Bob Dudley as Director For For Management 4 Re-elect Iain Conn as Director For For Management 5 Re-elect Dr Brian Gilvary as Director For For Management 6 Re-elect Paul Anderson as Director For For Management 7 Re-elect Frank Bowman as Director For For Management 8 Re-elect Antony Burgmans as Director For For Management 9 Re-elect Cynthia Carroll as Director For For Management 10 Re-elect George David as Director For For Management 11 Re-elect Ian Davis as Director For For Management 12 Re-elect Dame Ann Dowling as Director For For Management 13 Re-elect Brendan Nelson as Director For For Management 14 Re-elect Phuthuma Nhleko as Director For For Management 15 Re-elect Andrew Shilston as Director For For Management 16 Re-elect Carl-Henric Svanberg as For For Management Director 17 Reappoint Ernst & Young LLP as For For Management Auditors and Authorise Their Remuneration 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against Against Shareholder CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: JUN 25, 2013 Meeting Type: Annual Record Date: MAY 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Six Directors For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration; Review Consolidated Financial Statements 3 Approve Executive Compensation Policy For For Management 4 Approve Compensation of Chairman/CEO For For Management
